Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
 
(A)	Applicant provided a response on 7/5/2022, pages 7-, applicant discusses what is considered to be, a promise block and states.

In response, Applicant respectfully requests the Examiner to consider that all smart contracts or even just regular contracts embody some form of the promise which entails what was bargained for as a quid pro quo that underlines the essence of all contracts. Claim 1 recites a “promise block” which is not the same as the aforementioned promise which is the essence
of the contract. Instead, the promised block comprises a block that is created in a finite block chain instance that corresponds to the likelihood of a prior step in the finite block chain instance completing. Wheeler discloses that for contract fulfillment, complete transactions are verified
according, and then and only then is a block created on the blockchain to record that the transaction is completed. In other words, Wheeler disclosed that only upon completion of a
contractual promise are the details of such completion recorded in the blockchain. 

	In response, as understood, Wheeler was applied to teach (the first mode), associated with smart contracts, associated with a promise and block generations, as claimed.

	Applicant appears merely concludes, “is not the same”, since does not teach, a block that is created in a finite block chain instance that corresponds to the likelihood of a prior step in the finite block chain instance completing.

Specifically, Weldemariam, has been applied to specifically teach and render obvious, based on a Predictive analysis, based on User Profile and to, generate (create a block), w/Tokens and store to blockchain (or a block), applied to as claimed, is a generated or generating a promised block, being a successive step (IS based on a Prediction), is based on, a Likelihood the step (based on payment), will complete (since is, Prediction), also reads as, a predicted promised payment block associated with a smart contract, wherein, the next promised blocks are generated based in prediction, on the likelihood (using profile information), as well as smart contract, being associated with agreements, are also associated with promised blocks (the completion or payment as well as the predicted payment steps).

Therefore, applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Also, as should be clear, Weldemariam, should be carefully considered, with respect to the second mode of operation (on the likelihood), but also should be considered for, the first mode of operation, if the system, does not create, Predictive blocks, based on a User’s Profile, or what appears is a conventional mode of operation (payment event and update the block chain) vs predicting a payment event.

Note next blocks are created based on a step (forecasted), or normally completed steps (prior), through analysis of previous blocks, as well, as current events (0046), is taken into consideration for the future token generations, thereby producing, predicted future events are based on previous historic events, on the blockchain.
SEE at least 0045-0049

(B) In re page 8, applicant discusses applied reference Tobias and characterizes the combination as:
As can be seen, genericizing blockchain roles is not the same as the claimed generic blockchain that corresponds to successive steps in a multi-step process, and which is used for creating a finite blockchain instance which corresponds to said generic blockchain.

In response, applicant concludes with, “it not the same” vs. “corresponds to successive steps in a multi-step process”.

The examiner did not apply the prior art to teach, “corresponds to successive steps in a multi-step process”, but was applied in consideration, to, teachings directed to a generic blockchain ecosystem.

In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Alternatively, it also appears, since, of a Blockchain ecosystem, appears is directed to, “successive steps in a multi-step process”, on a blockchain, but not relied upon for teaching the same.

In conclusion, the prior art, appears to address as claimed and argued, the examiner had offered interviews per office action and suggests to consider the examiners offer to discuss in details any potential novelty.

It appears applicant could consider more details associated with (second mode of operation) and consider, details associated with determining the Likelihood, presently it is only recited to be in association with blockchain steps (preceding and successive), but does not define associated with determining the Likelihood, associated with the second mode vs. first mode (based on the finite (or fixed) blockchain instance or instances).

/VINCENT F BOCCIO/     Primary Examiner, Art Unit 2162                                                                                                                                                                                                   	7/28/2022